Citation Nr: 1123086	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  09-41 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas




THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability.




ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1988 to September 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In the rating decision in March 2008, the RO also denied the claim service connection for hypertension.  And the Veteran did not perfect an appeal of claim by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that this claim remains on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  As the claim has not been perfected for appeal, the Board does not have appellate jurisdiction to review the claims.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

After the supplemental statement of the case on the claim for increase for hearing loss was furnished to the Veteran, in correspondence in February 2010, the Veteran indicated that he was withdrawing the appeal.  In June 2010, in report of contact, the Veteran called to cancel his scheduled hearing and he request that the hearing be reschedule, which it was, but the failed to appear for the rescheduled hearing in May 2011.  As the Veteran's request for rescheduling a hearing on the claim followed his notice to withdraw the appeal, the Board construes the Veteran's action as revoking the withdrawal of the appeal.  And the Board is proceeding with appellate review.  

The claim for increase is REMANDED to the RO via the Appeals Management Center in Washington, DC.





REMAND 

The Veteran's bilateral hearing loss disability is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

After the VA examination in January 2008, the Veteran submitted private audiological tests in May 2008 and in October 2009, which show an upward shift in the puretone thresholds for each ear and a decrease in speech discrimination testing for each ear.  And in his substantive appeal in October 2009, the Veteran stated that his ear loss was getting worse. 

As the private audiological tests and the Veteran's statement suggests a material change in the Veteran's disability since he was last examined by VA in 2008, a reexamination is needed under 38 C.F.R. § 3.327.

For this reason, the claim is REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination to determine the current level of hearing impairment.

2.  After the development requested above has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).








Department of Veterans Affairs


